Citation Nr: 1737331	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected disease or injury.

2. Entitlement to service connection for a left hip disability, to include as secondary to a service connected disease or injury.

3. Entitlement to service connection for a right hip disability, to include as secondary to a service connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1968 and from July 1971 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The claims were remanded by the Board in February 2014, April 2016, and January 2017 and the matter is again before the Board.  


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during service and arthritis was not manifest within one year of separation of service.  A cervical spine disability is not attributable to service.

2.  A left hip disability was not manifest during service and arthritis was not manifest within one year of separation of service.  A left hip disability is not attributable to service.

3.  A right hip disability was not manifest during service and arthritis was not manifest within one year of separation of service.  A right hip disability is not attributable to service.

4.  Cervical, right hip, and left hip disabilities are unrelated (causation or aggravation) to service connected disease or injury. 




CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A left hip disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. A right hip disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Cervical, right hip, and left hip disabilities are not proximately due to, the result of, or aggravated by service connected disease or injury.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

The prior January 2017 Board decision remanded for two opinions regarding secondary service connection for the cervical spine degenerative disc disease/joint disease and for the hip disability.  Specifically, the Board instructed the examiner to conduct an additional examination of the hips and cervical spine and provide an opinion stating whether either the cervical spine or the hips "were chronically worsened by his service-connected lumbar strain disability."  In March 2017, a VA examiner undertook an examination of the Veteran and provided such an opinion.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2007.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, lay statements, and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records, including private and VA treatment records.

The Veteran has undergone an examination regarding his cervical spine and his left and right hip disabilities in August 2005 (with October 2005 addendum opinion); April 2014, May 2016, and March 2017 and these examinations provided information regarding the Veteran's cervical spine and his left and right hip disabilities. 

The Veteran's representative has contended that the Veteran's most recent March 2017 VA examination is inadequate for two reasons.  Firstly, the Veteran was not seen by an orthopedist, but by a physician's assistant.  The prior January 2017 Board remand only stated an orthopedist "preferably" examine the Veteran.  The Board left it to the RO's discretion and the RO was free to select another available medical professional.  

Secondly, the representative noted that the VA examiner, when "referring to the cervical spine disorder, noted that there was no 'objective continuity of care' from the time in service" as opposed to finding that there was no "demonstration of continuity of symptomatology."  The Board remanded for a medical opinion regarding a finding of secondary service connection - more specifically, chronic worsening - for lumbar strain and not for whether there has been continued symptomatology.  A prior examination had already provided an opinion regarding symptomatology, noting that Veteran developed neck pain "starting in approximately 2005 per [the Veteran's] history" and pointed to the large gap in time between service, which ended in 1974, and the first symptoms, which are noted to have begun in 2005. 

Therefore, together these examinations have considered and addressed all theories of entitlement reasonably raised by the record.  The Board finds these examinations collectively, in conjunction with other evidence, are adequate for service connection purposes because they involved a review of the Veteran's medical history, consideration of the Veteran's lay statements, a thorough evaluation, and an opinion that addressed the etiology of the claimed disability with rationale.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cervical Spine

The Veteran has arthritis of the cervical spine, first reported in August 2005.  The Veteran contends that his cervical spine disability is traceable to service, as he has had continuous pain of the neck since 1968.  See April 2014 VA examination (reporting neck sprain in service).  Alternatively, the Veteran contends that his cervical spine disability is secondary to service-connected lumbar strain. 

A February 1968 service treatment record noted the Veteran had "low back pain" with "history of injury 6 months ago."  An X-ray from the same month stated this injury was related to the lumbar spine, not the cervical spine.  There are additional notations in service treatment records, of "low back syndrome" coming and going in July 1968.  A September 1968 treatment note report "past 2-3 days sharp pains in the back of the neck.  Pain lasts only 10-15 minutes.  No weakness or numbness [in] arms and hands.  No known injury."  Impression after physical examination was muscle strain.

The Veteran had two separate periods of service.  The first period of service ended in October 1968 and the second ended in July 1974.  In the Report of Medical History in August 1968 and again in May 1974, the Veteran denied a history of arthritis.  The Veteran, in the August 1968 Report of Medical History, reported a history of back pain with a physician's notation of "occasional back ache."  The Veteran, in the May 1974 Report of Medical History, reported he had an issue with "recurrent back pain," with a physician's notation on the form of "back pain."  These reports appear to be regarding the lumbosacral spine, as there is a May 1974 radiographic report noting "normal" lumbosacral spine.  There are no reports of X-rays of the cervical spine.  Separation examinations, dated August 1968 and May 1974, noted that the Veteran had normal head, spine, and neck.  The May 1974 separation examination reported the above X-ray and that it showed "normal" "L-S spine."  There are no notations regarding the cervical spine.

The Veteran submitted claims related to his lumbar back strain, which was subsequently service connected, starting in the 1970s, but never reported issues, such as pain, with his cervical spine/neck.  See, e.g.,  May 1975 VA examination (containing reports of issues with the back, but nothing related to the neck); February 1985 VA form 10-10 (reporting history of low back pain); May 1988 occupational and medical history (indicating "pain in my legs and back at times," but no reports of neck problems); December 2002 VA spine examination (noting a history of chronic back pain and back issues and found lumbosacral strain, but no reports of similar issues with the cervical spine or neck).

The evidence of record first show manifestations of the current cervical spine issues in August 2005.  An August 2005 VA examination reported, on physical examination, that the Veteran had "some kind of benign tumor at the back of his neck.  This does alter the position of his head and his posture.  His neck is positioned slightly asymmetrically however this is due to the tumor rather than to any fundamental problem with the cervical spine."  Cervical spine ranges of motion had pain on left and right lateral flexion and left and right lateral rotation.  There was "generalized tenderness-over the entire vertebral column as well as over the paraspinal muscles with light to moderate palpation," but no spasm or weakness.  X-rays from May 2005 were reviewed and found minimal arthritis/ degenerative joint disease of the cervical spine.  An October 2005 addendum opinion to this examination discussing etiology between the lumbosacral strain and the cervical spine was previously found by the Board to be speculative and will not be discussed further.

A September 2005 VA note reported "stiffness in cervical area" with "[i]ntensity of pain . . . cervical area N 0/10, W 7/10"

A December 2005 diagnostic report of the cervical spine reported "[n]o fracture or dislocation.  No destructive bone changes.  Impression:  Minimal arthritis."

An April 2014 VA examination found cervical spine degenerative disc disease.  Only history given for an in-service event was "neck strain in '68."  The examiner found that "it is less likely that his current neck problem is related to one episode of strain but rather [is due to] natural age progression."  X-rays from April 2014 found "degenerative change and reversal of the cervical lordosis"

The Veteran was provided additional examinations in May 2016 and March 2017 for the cervical spine.  As the March 2017 examination largely repeated and expanded on the findings of the May 2016 examination, the May 2016 examination will not be discussed in detail.  In March 2017, the examiner found degenerative arthritis of the spine with pain.  The examiner reported that the Veteran stated he had onset of neck pain in "about 2005."  The examiner reported that X-rays of the cervical spine showed "[m]ild degenerative change C3-4.  Mild to moderate degenerative change C4-5 and C5-6.  Moderate degenerative change C6/7 and C7-T1.  Straightening of the cervical lordosis.  No fracture or subluxation.  The odontoid is intact."  

The examiner stated that it was less likely than not that cervical arthritis was caused by service, as the Veteran had a normal spine at the May 1974 separation examination, had no history of neck issues in his Report of Medical History that same month, and the Veteran himself had no reports of neck pain until 2005.  An addendum opinion stated that the cervical spine degenerative disc disease or joint disease had not been chronically worsened by his service-connected lumbar spine disability.  As stated in the VA examination, the "there is no mechanism by which the Veteran's service connected lumbosacral strain with right sided radiculopathy would have caused degenerative changes of his cervical spine" and that degenerative arthritis of the cervical spine is due to aging.

The Veteran has provided lay statements regarding the onset of pain in service related to neck strain and continuous pain of the cervical spine since service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as stiffness and pain.

However, the Veteran's lay statements regarding continuous cervical spine issues are contradicted by the record and by the probative medical opinion.  The Veteran denied issues with the neck/cervical spine in August 1968 and again in May 1974 and the Veteran did not report issues when he filed an initial claim for a back disability in the 1970s, over a decade after the Veteran left service.  As a result, the Veteran's statements regarding continuous pain from service onward are not credible as they contradict the evidence of record and, therefore, are entitled to low probative weight.

In contrast, the physician assistants and orthopedist that provided the medical opinions are medical professionals and are competent to provide medical opinions on this matter.  The examiners reviewed the file, examined the Veteran, reported the Veteran's medical history in the VA examination reports, and provided conclusions in the medical opinions based on sufficient facts and data.  Therefore, these opinions are entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statements, as they lack credibility, they do not outweigh the probative medical opinions.

As to secondary service connection, the Veteran also alleges that his cervical spine disability was caused by his lumbosacral back strain.  In the March 2017 medical opinion, the VA examiner found that degenerative arthritis of the cervical spine was not chronically worsened beyond normal progression by the lumbar spine disability.  As to rationale, on the March 2017 VA examination report, the examiner stated "[t]here is no mechanism by which the Veteran's service connected low back strain [and] right sided radiculopathy would have caused degenerative changes of the cervical spine" and additionally stated that degenerative arthritis of the cervical spine was "part of the normal aging process."  

While the Board has considered the Veteran's lay statements regarding an association between the cervical spine disability and the service-connected back disability, the Board finds that the medical opinions provided by the VA examiners persuasive and their probative value outweighs the probative value of the assertions by the Veteran.  The VA examiners have greater training, knowledge, and expertise than the Veteran in assessing the etiology of a cervical spine disability and provided opinions based on sufficient facts and data, which are entitled to significant weight.

In essence, arthritis of the cervical spine was not noted or manifest during service or within one year of separation or for multiple decades after.  He did not have characteristic manifestations sufficient to identify the disease entity and the reports of continuity are not credible.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The degenerative arthritis of the cervical spine, likewise, has not been found as secondary (causation or aggravation) to lumbosacral strain.  Indeed the weight of the evidence shows that the Veteran's cervical spine arthritis is due to aging.  Therefore, service connection for a cervical spine disability is not warranted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 

Right and Left Hip 

The Veteran has bilateral degenerative osteoarthritis of the hips, first identified in 2005.  Veteran contends that his right and left hip disability first manifested in service, with the onset of episodes of pain starting in 1967.  See October 2005 physical therapy note.  Alternatively, the Veteran contends that lumbosacral strain caused his hip disability.  See undated Statement in Support of Claim received in May 2009.

In the Veteran's Report of Medical History in October 1968 and again in May 1974, the Veteran denied a history of problems with the lower extremities or arthritis.  Separation examinations, dated 1968 and May 1974, noted that the Veteran had normal lower extremities.

An August 2005 VA examination reviewed X-rays from May 2005 showed bilateral hip osteoarthritis.  An October 2005 addendum opinion to this examination discussing etiology between the lumbosacral strain and the right and left hip was previously found by the Board to be speculative and will not be discussed.

A September 2005 VA treatment note reported right hip pain of "N 4/10, W
7/10," "[i]ncreases pain in . . . right hip when walking for [about] a mile . . . decreases pain in . . . right hip when keeping off and when [the Veteran] lay[s].  Episodes of pain began years ago [in] 1967, worse [around] 1980."

The Veteran reported right hip pain in an October 2005 physical therapy, worse with exercise.  A December 2005 diagnostic report of the hips noted "AP view the pelvis and 2 additional views of the right hip were obtained.  Mild narrowing of both hip joints is seen.  No fracture-dislocation is seen.  Phleboliths are seen in the pelvis.  Impression: Mild bilateral hip osteoarthritis."

The Veteran was provided a VA examination in April 2014 for his hip disability.  The examiner found arthritis of the hips, but noted no hip injury in service and no prior operations on the hips.  The examiner stated that there was "no history or diagnosis of hip problems in service, the arthritis in both hips is not likely related to service but rather natural age progression."  X-ray found "[b]oth hips [have] . . . mild narrowing of the hip articular cartilage bilaterally somewhat more pronounced on the left.  Femoral heads have normal configuration.  No definite evidence for avascular necrosis.  No fracture.  Impression: mild osteoarthritis slightly greater on the left.  No fracture or evidence for avascular necrosis."  

Because the examiner did not provide an opinion for secondary service connection, the Board requested further examinations and opinions.  The Veteran was provided additional examinations in May 2016 and March 2017 for the hips.  The examiners found degenerative arthritis of the hips.  As the March 2017 examination largely repeated and expanded on the findings of the May 2016 examination, the May 2016 examination will not be discussed in detail.  

The March 2017 examiner reported that the Veteran stated he had onset of the hips in "about 2005."  The examiner reported that an X-ray showed:

[R]elatively mild interval progression of mild osteoarthritis of both hips with at least mild bilateral.  Superior medial hip joint space loss.  Blunted appearance of both acetabular rims superior laterally as well as contour irregularity of both femoral necks anteriorly.  Mild stress related changes of both femoral necks appear more pronounced on the right.  No definite evidence of osteonecrosis, stress fracture, acute displaced fracture or dislocation seen.  Bridging osteophytes versus partial ossification of both sacroiliac joints appearing facet arthroplasty involving the visualized spine.  Soft tissues are notable for faint vascular calcifications bilaterally.

Impression was "relatively mild interval progression of mild osteoarthritis of both hips," "chronic repetitive type changes involving both acetabula and femoral necks," and "mild stress related changes of both femoral necks-particularly on the right."

The examiner stated that it was less likely than not that degenerative arthritis of the right and left hip were caused by service, as the Veteran had a normal lower extremity examination at separation in May 1974, had no history of hip issues in his Report of Medical History that same month, and the Veteran himself had no reports of hip pain until well after separation, and that hip arthritis was part of aging and related to his work as a postal worker.  

The Veteran has provided lay statements regarding the onset of hip pain in service and continuous hip pain since service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as pain.

However, the Veteran's lay statements regarding continuous hip pain are contradicted by the record and by the probative medical opinion.  The Veteran denied issues with the lower extremities in August 1968 and again in May 1974 and the Veteran did not report hip issues when he filed an initial claim for a back disability in the 1970s, over a decade after the Veteran left service.  As a result, the Veteran's statements regarding continuous pain from service onward are not credible as they contradict the evidence of record and, therefore, are entitled to little weight.

In contrast, the physician assistants and orthopedist that provided the medical opinions outlined above are medical professionals and are competent to provide medical opinions on this matter.  The examiners reviewed the file, examined the Veteran, extensively reported the Veteran's medical history in the VA examination reports, and provided conclusions in the medical opinions based on sufficient facts and data.  Therefore, these opinions are entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statements, as they lack credibility, they do not outweigh the probative medical opinions.

As to secondary service connection, the Veteran also alleges that his hip disability was caused by his lumbosacral back strain.  In the March 2017 medical opinion, the VA examiner stated:

There is no mechanism by which his service connected low back strain would cause his BL hip arthritis.  Therefore it would be less likely than not that [the Veteran's] . . . hip arthritis is secondary to his service connected lumbosacral strain.  The [V]eteran's . . . hip arthritis would be more likely than not related to age progression [and] wear and tear to include the [V]eteran's occupational history of physical work.  The veteran's BL hip arthritic pain differs from his right sided sciatic pain as described in the history above. 

While the Board has considered the Veteran's lay statements regarding an association between the hip arthritis disability and the service-connected back disability, the Board finds that the medical opinions provided by the VA examiners persuasive and their probative value outweighs the probative value of the assertions by the Veteran.  Again, the VA examiners have greater training, knowledge, and expertise than the Veteran in assessing the etiology of hip disability and provided opinions based on sufficient facts and data and are entitled to significant weight.

In essence, a disability of the hips was not noted or manifest during service or within one year of separation or for decades after service.  He did not have characteristic manifestations sufficient to identify the disease entity and the reports of continuity are not credible.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Arthritis of the hips, likewise, has not been found as secondary (causation or aggravation) to the lumbosacral strain.  Indeed the weight of the evidence shows that the Veteran's hip disability is due to aging.  Therefore, service connection for a hip disability is not warranted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As the preponderance of the evidence is against the claim for service connection for a hip disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


